In the present appeal, the substance and nature of the criminative evidence is substantially the same as that in the companion case of Frank Brown v. State, No. 16,688*.
In an opinion endeavoring to analyze the evidence as understood by the members of this court, the conclusion has been reached and stated on motion for rehearing that in refusing to instruct the jury upon the law of circumstantial evidence, there was error requiring a reversal of the judgment. The present case is not distinguishable from the Brown case, supra, for the reason that the court refused to charge the jury on the law of circumstantial evidence.
The motion for rehearing is overruled.
Overruled.
* (Reported on page 449 of this volume.) *Page 458